Opinion by
Weight, J.,
Elbert D. Peluso was last employed as a laborer by the National Tube Division of the United States Steel Corporation, Elwood City, Pennsylvania. His final day of work was March 11, 1960, on which date he had a valid separation. Peluso thereafter filed an application for unemployment compensation, and received benefits for thirty weeks. On March 12, 1961, having had no intervening employment, he filed an application for benefits for a second benefit year, which was within ninety days after the termination of the preceding benefit year. His application was disallowed by the Bureau of Employment Security, the Beferee, and the Board of Beview on the ground that he had failed to comply with the active registration requirement set forth in section 4(w) (2) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937) 2897, 43 P.S. 751 et seq. This appeal followed.
The record discloses that, on October 28,1960, claimant exhausted his entitlement for the first benefit year by filing a claim for his final compensable week. On that date, according to his own signed statement, claimant was notified of the requirement of section 4(w) (2) that he must maintain an active registration for work by reporting to the local office at intervals of not more than sixty days, and, was given a form UC-483. See Lodge Unemployment Compensation Case, 194 Pa. Superior Ct. 626, 169 A. 2d 305. Claimant reported on December 23, 1960, but did not report thereafter until February 23, 1961, which was beyond the sixty-day period. Unfortunately for claimant, the provisions of the statute are mandatory. See Kuhnert Unemployment Compensation Case, 195 Pa. Superior Ct. 253, 171 A. 2d 537, and cases therein cited.
Decision affirmed.